Title: To George Washington from Henry Lee, 9 February 1789
From: Lee, Henry
To: Washington, George



My dear Genl
Alexa. 9th Feby 1789

Too often am I obliged to intrude on your time, which I assure you I very reluctantly do, as I well know how much the business of others avocate your attention from your own concerns.
But the importance of the business which I wish to receive your aid in, I hope will be deemed in some degree an apology.
Mr Madison & myself have determined to make sale of part of our joint property at the great falls in Europe, for the purpose of enabling us to gain possession & to improve the place comprehending & adjoining the canal.
We find that the poverty of our own country will oppose any negotiations among ourselves, & it is important to us, that the present moment should not pass before improvements are made at the great falls.
As the value of the property and the success of vending it in Europe will greatly depend on the authenticity & respectability of the information which will accompany our overtures, we hope that we may receive a let. from you to Mr Jefferson stating from your own knowledge the extent the situation of the navigation of the potomac & the aptitude of the spot for water works & manufactory of all kinds.
We conceive that no impropriety in any view of the subject

can be possibly imputed to your compliance with our hopes, & we are sincere in our declaration that no advantage could entice us to wish or ask your aid if in your mind any objections may occur.
The ship by which we mean to transmit our papers will soon sail, so that the first leisure you may possess, will we trust enable you to furnish an answer.
I would have waited on you myself concerning this matter but prefer this method of communication, least you may view the subject in a different light from what it presents itself to us. I am my dear General with the highest respect always yours

Henry Lee

